Citation Nr: 0607931	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, secondary to the service-
connected low back disability.  

2.  Entitlement to service connection for a hip disorder, 
secondary to the service connection low back disability.  

3.  Entitlement to a disability rating in excess of 20 
percent for traumatic degenerative disc disease of the 
lumbosacral spine, L4-5 and L5-S1, with spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for 
secondary service connection for cervical spine and hip 
disabilities; and a rating in excess of 20 percent for 
traumatic degenerative disc disease of the lumbosacral spine, 
L4-5 and L5-S1, with spondylosis.  

The claims for secondary service connection for cervical 
spine and hip disabilities are addressed in the remand 
appended to this decision.  These issues are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim addressed in this 
decision and has notified him of the information and evidence 
necessary to substantiate his claim.  

2.  The veteran's service-connected traumatic degenerative 
disc disease of the lumbosacral spine, L4-5 and L5-S1, with 
spondylosis has not been manifested by more than moderate 
limitation of motion of the spine, more than moderate 
lumbosacral strain, or more than moderate intervertebral disc 
syndrome.  

3.  Since September 23, 2002, the veteran's low back 
disability has not resulted in incapacitating episodes which 
required bed rest prescribed by a physician, or more than 
mild sciatic radiculopathy of either lower extremity 

4.  Since September 26, 2003, the veteran's traumatic 
degenerative disc disease of the lumbosacral spine, L4-5 and 
L5-S1, with spondylosis has not been manifested limitation of 
flexion of the thoracolumbar spine to less than 55 degrees or 
a combined range of motion of less than 125 degrees; there is 
no current  radiculopathy or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, nor does the medical evidence show any additional 
secondary neurological impairment, including but not limited 
to bowel and bladder impairment, warranting a separate 
compensable rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service connected traumatic degenerative disc disease of the 
lumbosacral spine, L4-5 and L5-S1, with spondylosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5293 (2002), 5292, 5295 
(2003), 5243, 8520, 8620, 8720 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters June 2002, March 2003, 
February 2005 and March 2005 discloses that they complied 
with all the requirements as described by the Court.  
Particularly, the wording of the VCAA notices adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the June 2002 VCAA letter being 
sent to the veteran before the rating decision was made.  
Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statements of the case, as well as the VCAA 
letter, updated VCAA notices and other correspondence, 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  Further, the veteran had 
an opportunity to respond before the RO readjudicated his 
claim.  The appellant was notified and aware of the evidence 
needed to substantiate his claim for an increased rating for 
his low back disability and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus VA essentially cured any error in 
the timing of notice.  See Mayfield v. Nicholson; 19 Vet. 
App. 103 (2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA, which revealed adequate findings upon which to adjudicate 
the increased rating claim on appeal.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Another examination or 
medical opinion is not necessary to adjudicate the appeal of 
this issue.  There is no evidence of relevant Social Security 
Administration records.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In fact, in statements dated in January 2005 
and March 2005, the veteran wrote that he had no more 
evidence to submit.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations with respect to the claim for a 
rating in excess of 20 percent for his service-connected low 
back disability.  Further, VA has completed the development 
of this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2005).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  The two service connection claims on 
appeal are addressed in the remand below.

Rating in Excess of 20 Percent for Traumatic Degenerative 
Disc Disease of the Lumbosacral Spine, L4-5 and L5-S1, with 
Spondylosis

In July 2000, the Board granted service connection for 
spondylosis of the lumbosacral spine as secondary to the 
service-connected residuals of right knee and right femur 
injuries.  A July 2000 rating decision rated the traumatic 
degenerative disc disease of the lumbar spine, L4-5 and L5-
S1, with spondylosis at 20 percent from May 1998.  The 
veteran did not appeal that rating.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Henderson v. West, 11 Vet. 
App. 245, 246 (1998).  The current claim was received in May 
2002.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

There has been a change in the rating criteria during the 
pendency of this claim.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  A review of 
the record demonstrates that the RO considered the old and 
new criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Notwithstanding Kuzma, the Board 
finds nothing in the cited legal authority precludes 
consideration of the former rating criteria throughout 
the appeal period (see also VAOPGCPREC 3-2000) and such an 
interpretation is only advantageous to the veteran.

Under the criteria in effect prior to September 23, 2002, an 
intervertebral disc syndrome, postoperative, cured, was rated 
as noncompensable.  A 10 percent rating was assigned where 
the condition was mild.  A 20 percent rating was granted for 
a moderate condition with recurring attacks.  A 40 percent 
rating required a severe condition with recurring attacks and 
intermittent relief.  The highest rating assignable under 
this code was 60 percent which required a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (2002).  

The evidence prior to September 23, 2002, included VA 
clinical records from May 1999 to March 2002, which did not 
contain any complaints, findings or diagnoses relating to the 
veteran's lower back.  

The veteran's joints were examined by VA on September 17, 
2002.  The claims folder was reviewed.  The veteran reported 
that he had intermittent episodes of lower back pain and 
limitation of motion (one out of five days), difficulty in 
rising from a bend, and numbness in his right leg and 
buttock.  Examination disclosed an accentuation of dorsal 
kyphosis.  He was tender in the midline at the lumbosacral 
junction but nontender at the sacroiliac joints and sciatic 
notches.  He was nontender to palpation in the inguinal 
areas, bilaterally.  His active range of motion was forward 
flexion to 85 degrees, extension to 10 degrees, lateral 
bending to 15 degrees on the left and 10 degrees on the 
right, and rotation to 10 degrees, bilaterally.  Heel-toe 
walking was intact, although accomplished with some 
incoordination and loss of balance.  Straight leg raising, 
Goldthwaite's sign, pelvic rock, and Hoover tests were all 
negative.  Patrick's test was negative, but somewhat guarded.  
Motor strength was 4+/5 on the right as compared to 5/5 on 
the left.  Deep tendon reflexes were 1+ for the patellar 
responses and absent at the Achilles tendon.  There was a 
subjective decrease in sensation in response to light touch, 
but not in any specific dermatomal distribution.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine with right lower extremity radiculopathy.   

Looking to the criteria in effect prior to September 23, 
2002, the 20 percent rating was appropriate for a moderate 
condition with recurring attacks.  A 40 percent rating 
required a severe condition with recurring attacks and 
intermittent relief.  While the veteran may feel that he had 
a severe condition, the findings of the trained medical 
personnel are significantly more probative in determining the 
extent of the veteran's disability.  Here, the medical 
findings show a disability which is no more than moderate.  
Specifically, the limitation of motion was minimal and most 
neurological tests were negative.  The medical findings 
simply did not approximate a severe back disability 
warranting a higher rating.  38 C.F.R. § 4.7 (2005).  

There were some deficits in deep tendon reflexes, with the 
patellar or knee jerk reflexes 1+ and the Achilles tendon or 
ankle jerk reflexes absent.  The absence of the ankle jerk 
reflexes is part of the criteria for a pronounced disability 
warranting a 60 percent rating.  However, the absent ankle 
jerks, by themselves, do not support a higher rating.  The 
examination report shows the veteran does not have persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to site of diseased disc, 
and only little intermittent relief.  Thus, the preponderance 
of the evidence is against a finding of pronounced disability 
warranting a 60 percent rating.  As to question of whether an 
increased rating to 40 percent is warranted under Code 5293 
or any of the other applicable rating criteria, as noted 
above, the limitation of motion that has been demonstrated 
was minimal.  While Achilles reflexes were absent on earlier 
examinations, the most recent examination showed bilateral 
ankle reflexes.  More importantly, most neurological tests 
were negative and the history obtained from the veteran is 
not consistent with severe intervertebral disc disease with 
recurring attacks and intermittent relief.  Simply put, the 
medical findings do not more nearly approximate a severe 
versus moderate back disability within the meaning of Code 
5293 warranting a higher rating.  

As explained more fully below, with only minimal limitation 
of motion of the lumbar spine and in the absence of muscle 
spasms and other relevant abnormal findings, a rating in 
excess of 20 percent is also not warranted under Code 5292 or 
5295.

Effective September 23, 2002  

Effective September 23, 2002, an intervertebral disc syndrome 
can be rated based on incapacitating episodes.  The 
regulation defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  In this case, there is no claim or 
evidence that the service-connected intervertebral disc 
syndrome required bed rest prescribed by a physician and 
treatment by a physician.  Thus, there is no evidence to rate 
the disability on incapacitating episodes.  

Also, effective September 23, 2002, an intervertebral disc 
syndrome could be assigned separate ratings for its chronic 
orthopedic and neurologic manifestations, with the 
evaluations combine under 38 C.F.R. § 4.25.  See 67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002).  

Looking to the orthopedic ratings in effect prior to 
September 26, 2003, a limitation of lumbar spine motion was 
rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  38 C.F.R. Part 4, Code 5292 (2003).  The ranges of 
motion on the September 2002 VA examination were forward 
flexion to 85 degrees, extension to 10 degrees, lateral 
bending to 15 degrees on the left and 10 degrees on the 
right, and rotation to 10 degrees, bilaterally.  These are 
almost normal.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2005).  Thus, 
the limitation of motion would be no more than slight and 
would not more nearly approximate any applicable criteria for 
a higher rating.  

Considering the criteria in effect prior to September 26, 
2003, for rating a lumbosacral strain, a 0 percent 
(noncompensable) rating was assigned if there were slight 
subjective symptoms only.  A 10 percent rating required 
characteristic pain on motion.  A 20 percent rating required 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the maximum rating under this code, was 40 
percent, which required a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (2003).  The veteran did demonstrate some 
limitation of motion, so there was more than only slight 
subjective symptoms.  Consideration of this evidence and the 
most recent VA examination, the Board finds that the 
manifestations are consistent with only a 10 percent rating; 
there is no medical evidence of spasm, loss of lateral 
motion, or other manifestations which would meet the criteria 
for even a 20 percent rating.  

Turning to the neurologic ratings, complete paralysis of the 
sciatic nerve, where the foot dangles and drops, with no 
active movement possible of the muscles below the knee, 
flexion of the knee weakened (or very rarely) lost, will be 
rated as 80 percent disabling.  Severe incomplete paralysis 
with marked muscular atrophy will be rated as 60 percent 
disabling.  In complete paralysis will be rated as 40 percent 
disabling where moderately severe, 20 percent disabling where 
moderate, and 10 percent disabling where mild.  38 C.F.R. 
§ 4.124, Code 8520 (2005).  Neuritis and neuralgia will be 
rated on the same basis.  38 C.F.R. Part 4, Codes 8620, 8720 
(2005).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. 
§ 4.124 (2005).  

The September 2002 VA examination shows minimal neurologic 
symptoms, which would not be more than mild and which would 
not warrant more than a 10 percent rating under the 
applicable rating criteria.  38 C.F.R. Part 4, Codes 8520, 
8620, 8720 (2005).  

As detailed above, the slight orthopedic disabilities 
exhibited on the September 2002 VA examination would warrant 
no more than a 10 percent evaluation and the mild neurologic 
impairments also shown on that examination would warrant no 
more than 10 percent.  The combined rating would be no more 
than 20 percent.  38 C.F.R. § 4.25 (2005).  

The January 2003 Addendum 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

In an addendum dated in January 2003, the doctor who 
performed the September 2002 VA examination wrote that he was 
unable to offer an opinion as to the nature and extent of any 
additional limitations of functional ability during flare-
ups, except as described by the veteran in his history.  
Thus, the addendum does not contain any objective findings 
that support additional limitation of function, to include 
limitation of motion, to a degree that would support any 
higher evaluations.  

The April 2003 VA Examination  

Notes dated in February and March 2003 reflect treatment for 
cardiovascular disease and do not provide sufficient 
information to rate the service-connected back disability.  A 
February 2003 admission examination included a notation of 
5/5 motor responses in the upper and lower extremities.  
These normal responses would not support a higher rating 
under any applicable rating criteria.  

Turning to the April 2003 VA examination, the report again 
shows that the claims folder was reviewed and the veteran's 
history and complaints were considered.  The veteran reported 
increased pain in the lumbar area, which was constant and 
graded at 5/10.  Various things were said to aggravate the 
pain.  Examination of the back showed the spine to be in the 
midline with an accentuation of dorsal kyphosis, but no 
pelvic obliquity.  He was tender at the lumbosacral junction 
and nontender in the sacroiliac joints, bilaterally.  There 
was minimal tenderness to palpation of the paravertebral 
musculature.  There was no paravertebral spasm to palpation.  
The active range of motion was to 80 degrees flexion, 10 
degrees extension, 15 degrees lateral bending, bilaterally, 
and rotation to 10 degrees bilaterally.  The veteran 
experienced lumbar discomfort at all extremes of motion.  
(Emphasis added.)  He was noted to have a significantly 
greater range of motion when not under direct observation, as 
when getting dressed or undressed or moving about the room.  
Heel and toe walking was intact.  There was some 
incoordination and loss of balance on heel walking.  Straight 
leg raising to 65 degrees, bilaterally, elicited right lumbar 
to hamstring pulling discomfort.  Goldthwaite's, pelvic rock 
and Hoover tests were negative.  Patrick's and Lasegue's 
tests elicited only hamstring and lumbar pulling discomfort.  
Motor strength was 4+/5 on the right and 5/5 on the left.  
Weakness was not specific to any muscle group.  Deep tendon 
reflexes were 1+ for the patellar tendon and absent for the 
Achilles tendon.  There was a decrease to light touch 
diffusely in the lower extremities, but significantly the 
examiner noted that the loss of sensation was not in a 
specific dermatomal pattern.  The pertinent diagnosis was 
degenerative disc disease of the lumbosacral spine with right 
lower extremity radiculopathy, but without muscle spasm.  The 
examiner noted that he was unable to offer an opinion as to 
additional limitations of functional ability due to pain, 
fatigue, weakness, incoordination, lack of endurance, or 
flare-ups.  

Again, the most probative evidence as to the extent of the 
disability is provided by the trained medical professional 
who examined the veteran.  That examination showed a 
limitation of lumbar motion which was no more than slight and 
neurologic deficits, which were no more than mild.  As 
discussed above, these deficits would not warrant more than a 
10 percent rating, each.  When combined in accordance with 
38 C.F.R. § 4.25, the rating would be 20 percent and no 
higher.  

New Rating Criteria, Effective September 26, 2003

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine will 
be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height will 
be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

Comparing the previous examinations to the new rating 
criteria, the Board notes that in September 2002, forward 
flexion of the thoracolumbar spine went to 85 degrees with a 
combined range of motion of 140 degrees.  On the April 2003 
examination, forward flexion was to 80 degrees, and the 
combined range of motion was 140 degrees, again.  Both 
examination results fall within the new parameters for a 10 
percent evaluation.  A 10 percent rating will be assigned if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees.  

The November 2004 VA Examination 

The VA clinical records from April 2003 to November 2004 do 
not contain sufficient information to rate the disability.  

The veteran was again examined by VA in November 2004.  The 
report reflects complaints of low back pain described as a 
burning "kink-spasm" sensation.  He stated that he had not 
been hospitalized or prescribed bed rest for the condition in 
the last 12 months.  He reported that performing dismounts or 
entering bed, or walking over 100 yards aggravated his back.  
Laying down ameliorated the condition.  He used a cane, as 
needed.  

On examination, the veteran was noted to have a normal gait, 
without aids or braces.  Pelvic height was symmetric.  Heel-
toe walking 10 feet was symmetric, with abdominal 
protuberance.  The spine did not have kyphosis, scoliosis, or 
pelvic obliquity.  On palpation, there was no spasm, pain, 
tenderness, or increased muscular tension.  He reported 
discomfort, pressure and burning sensation to deep palpation 
in the L5-S1 area.  The veteran stated that all motions hurt 
his back.  Forward flexion went to 55 degrees.  Extension was 
10 degrees.  Bilateral side bending and rotation were all 15 
degrees.  Effort at motion were without grimaces, moans, 
groans, or gasps.  There was no fatigue, weakness, impaired 
endurance, lack of coordination, or ankylosis.  The dorsalis 
pedis and posterior tibial pulses were palpable.  

The neurological portion of the examination revealed that 
lower extremity strength and tone, along the L4, L5 and S1 
dermatomes, were 5/5.  The lower extremity sensory dermatomes 
were intact, bilaterally.  Bilaterally, reflexes were 2+ 
along the L4 distribution and 1+ along S1.  The Waddell sign 
was one over five.  Sitting straight leg raising was 
negative.  Laying down, straight leg raising (decreased 
effort) went to 45 degrees on the right and 50 degrees on the 
left.  There was no radiculopathy.  The veteran reported that 
if he went any further it would hurt.  Hoover, Goldthwaite, 
and Patrick's tests were all negative.  X-rays indicated 
multilevel degeneration of the lumbar spine.  The diagnosis 
was spondylosis of the lumbar spine; no radiculopathy; and no 
spasm.  

Analysis

On the November 2004 VA examination, forward flexion of the 
thoracolumbar spine was 55 degrees and the combined range of 
motion was 125 degrees.  The Board notes that the examination 
findings are within the criteria for a 20 percent rating.  
There is no clinical evidence that supports a finding of more 
than moderate limitation of motion of the lumbar spine or 
more than moderate intervertebral disc syndrome, and the 
preponderance of the evidence is against a finding of more 
than moderate intravertebral disc syndrome.  The most recent 
examination showed that the combined range of motion of the 
thoracolumbar spine was 125 degrees, which is within the 
criteria for a 10 percent rating (120 degrees but not greater 
than 235 degrees).  Forward flexion of 55 degrees is within 
the criteria for a 20 percent rating (forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees).  Consequently, the limitation of veteran's 
back motion can be rated as no more than 20 percent.  

The new rating criteria provide an additional, separate 
ratings for neurologic deficits.  However, after examining 
the veteran, in November 2004, the physician concluded that 
there was no radiculopathy.  This conclusion was apparently 
based on conflicting findings noted in the report, such as 
sitting straight leg raising being negative, while the laying 
down, with decreased effort, straight leg raising produced 
complaints.  Thus, the Board finds that the report, to 
include objective findings and observations, is sufficient to 
support its conclusion that the preponderance of the medical 
evidence, shows there are no additional compensable 
neurologic deficits.   

Summary

The veteran's service-connected traumatic degenerative disc 
disease of the lumbosacral spine, L4-5 and L5-S1, with 
spondylosis has not been manifested by more than moderate 
limitation of motion of the spine, more than moderate 
lumbosacral strain, or more than moderate intervertebral disc 
syndrome.  Since September 23, 2002, the veteran's low back 
disability has not resulted in incapacitating episodes which 
required bed rest prescribed by a physician, or more than 
mild sciatic radiculopathy of either lower extremity.  Since 
September 26, 2003, the veteran's traumatic degenerative disc 
disease of the lumbosacral spine, L4-5 and L5-S1, with 
spondylosis has not been manifested limitation of flexion of 
the thoracolumbar spine to less than 55 degrees or a combined 
range of motion of less than 125 degrees; there is no current  
radiculopathy or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, nor does 
the medical evidence show any additional secondary 
neurological impairment, including but not limited to bowel 
and bladder impairment, warranting a separate compensable 
rating.  
Accordingly, the criteria for a rating in excess of 20 
percent for the service connected traumatic degenerative disc 
disease of the lumbosacral spine, L4-5 and L5-S1, with 
spondylosis have not been met.  38 C.F.R. Part 4, including 
§ 4.7, 4.40, 4.45, 4.59, and Diagnostic Codes 5293 (2002), 
5292, 5295 (2003), 5243, 8520, 8620, 8720 (2005).  The Board 
finds that the medical reports provide the most probative 
evidence as to the extent of the disability, and here they 
provide a preponderance of evidence which shows that, at no 
point, did the service-connected low back disability exceed 
the applicable rating criteria for a 20 percent rating.  As 
the preponderance of the evidence is against the veteran's 
claim for a higher rating, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for traumatic 
degenerative disc disease of the lumbosacral spine, L4-5 and 
L5-S1, with spondylosis is denied.  
                                                           

                                                            
REMAND

It is not contended nor does the evidence show that the 
veteran's cervical spine and hip disabilities had their onset 
during service, were otherwise linked to service, or that 
osteoarthritis in any of these joints was manifested during 
the first year after the veteran's release from active duty.  
Rather, the veteran claims that his service-connected low 
back disability caused his cervical spine and hip 
disabilities.  Secondary service connection may be granted 
for a disability which is proximately due to and the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  The relevant evidence is summarized 
below.

The claims were received in May 2002.  The RO obtained VA 
clinical notes dated from May 1999 to March 2002, February 
and March 2003, and from April 2003 to November 2004.  These 
notes do not provide any medical opinion linking the service-
connected back disability to the claimed disorders.  The 
veteran has not identified any other notes and none are of 
record.   

The veteran was examined in September 2002 and his claims 
file was reviewed.  The physician considered the history 
provided by the veteran, along with his complaints that neck 
and hip conditions were due to his service-connected back 
disorder.  The clinician reviewed the veteran's medical 
history and reported his orthopedic examination of the 
veteran's joints, including his neck and hips.  X-ray studies 
were reviewed.  The relevant diagnoses were: 1. Degenerative 
disc disease of the cervical spine with MRI (magnetic 
resonance imaging) confirmed spinal stenosis and neural 
foraminal encroachment with right upper extremity 
radiculopathy confirmed on EMG (electromyelogram) and nerve 
conduction study; 2. Degenerative disc disease of the 
lumbosacral spine with right lower extremity radiculopathy; 
3. "Hip symptoms are of radicular symptomatology for the 
right lower extremity;" and 4. Incidental note of bilateral 
osteoarthritis of the hips, not related to diagnosis 3 above.  

In the report of the September 2002 VA examination, the 
doctor went on to discuss his findings.  It was his opinion, 
based on the history, physical examination, special studies 
and review of the case file that there was no evidence of a 
direct or indirect causal relationship between the veteran's 
neck condition, diagnosis 1, above, and his lower back 
condition, diagnosis 2, above.  The physician went on to 
acknowledge that although the veteran did have evidence of 
osteoarthritic changes in both hips and to the symphysis 
pubis, it was not felt that his symptomatology as described 
was related to those pathologies; but rather, were radicular 
symptoms related to his degenerative lumbar condition.  It 
was also noted that those symptoms were not specifically 
related to his service-connected degenerative joint disease 
of the right knee.  However, as noted above, there is no 
question that the veteran has underlying disability, 
arthritis diagnosed by X-ray, involving both hips.

The report of the April 2003 VA orthopedic examination shows 
that the claims folder was reviewed.  The veteran's history 
and complaints were considered.  He complained of decreased 
neck motion and constant pain since the September 2002 
examination.  With regard to the "hip" condition, the 
veteran referred to the radicular symptoms from his back, 
rather than true hip discomfort.  The neck, hips, back and 
other joints were examined.  The examiner concluded that the 
diagnoses were essentially unchanged from September 2002.  
Diagnoses were:  1. degenerative disc disease of the cervical 
spine with MRI confirmed spinal stenosis and neural foraminal 
encroachment with right upper extremity radiculopathy 
confirmed on EMG and nerve conduction study, but without 
muscle spasm; 2. degenerative disc disease of the lumbosacral 
spine with right lower extremity radiculopathy, but without 
muscle spasm; and 3. "hip" symptoms continue to be of 
radicular symptom nature for the right lower extremity, 
rather than of bilateral osteoarthritis of the hips, which 
was essentially asymptomatic and not related to diagnosis 1 
or 2, above.  The physician provided a discussion of the 
April 2003 examination.  Opinions and diagnoses remained 
unchanged from the September 2002 VA examination.  It was 
noted that the case had been discussed with an orthopedic 
surgeon.  

The November 2004 VA examination focused on the extent of the 
lumbar spine disability, without comment as to secondary 
conditions.  

The Board finds that the most recent VA opinions are 
inadequate for addressing the secondary service connection 
issues at hand.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability (emphasis added).  Id; Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, despite the April 2003 addendum to the 
September 2002 VA examination report, it is still not clear 
whether the veteran's cervical spine or either  hip 
disability was aggravated by his service-connected low back 
disability.  (The most recent VA examination was for the 
purpose of evaluating the veteran's low back disability, 
which is addressed in the decision above.)  If the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
With respect to the veteran's claimed right and left hip 
disabilities, while there is medical evidence that indicates 
that the veteran's pain in the hip regions is referred pain 
from the lumbosacral spine, there is also unequivocal X-ray 
evidence of arthritis of both hips.  Thus, there is no 
question that the veteran has current diagnoses for both 
hips, along with clinical and X-ray evidence of a current 
cervical spine disability.  The Board finds that, for the 
aforementioned reasons, the RO must schedule a VA orthopedic 
examination that includes opinions addressing the question of 
aggravation.  38 5103(A)(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent, to 
include informing him of what the 
evidence must show to establish secondary 
service connection for the disabilities 
at issue 

2.  The AMC/RO should schedule the 
veteran for an orthopedic or joints 
examination to determine the nature, 
extent and etiology of any cervical spine 
or hip disability that may be present.  
The claims folder should be made 
available to the examiner and he should 
indicate in his report that it was 
reviewed.  Any tests or studies deemed 
necessary should be conducted.  

Following the review of all of the 
relevant medical and X-ray evidence in 
the claims file, the clinical evaluation 
and any diagnostic studies (e.g., X-rays) 
that are indicated, the examiner should 
respond to the following question:  Is it 
at least as likely as not (a 50 percent 
or greater probability) that any cervical 
spine disability or  disability of either 
hip that may be present was caused or 
aggravated by the veteran's service-
connected degenerative disc disease of 
the lumbosacral spine, L4-5 and L5-S1, 
with spondylosis?  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the claims for secondary service 
connection for cervical spine and 
bilateral hip disabilities in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


